DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species A, figure 4 in the reply filed on 3/9/2021 is acknowledged. Applicant acknowledges claims 3 and 5 do not read on the elected species. In addition after further consideration, claim 11 is also seen to be drawn to an unelected species B (see paragraph 0115 of applicants PGPUB). Claims 3, 5 and 11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 12/15/2016. It is noted, however, that applicant has not filed a certified copy of the CN201611159030.2 application as required by 37 CFR 1.55.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Objections
Claim 13 is objected to because of the following informalities:  Line 2 recites “the elastic hooks” when it should read –the at least two elastic hooks --.  Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the axial baring member in claim 9 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 6 recites the limitation “ wherein one of the inner tube and the outer sleeve is provided with a connecting member at one end thereof, and the other one of the inner tube and the outer sleeve is provided with a locking mechanism at an end opposite from the connecting member”. This limitation is indefinite because it provides the option of the outer sleeve being provided with the connecting member and the inner tube being provided with the locking mechanism.  It is unclear how the device would function if this arrangement were made in light of the present disclosure.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 6, 8-10, 15 and 20-22 are rejected under 35 U.S.C. 102a1 as being anticipated by Tockman (6,033,414).

As to claim 1, Tockman discloses: A guidewire adjuster (figures 1-3), comprising: a support mechanism (12) having a lumen for a guidewire to extend therethrough; and a driving mechanism (20) for driving the guidewire to move back and forth in the lumen (structured to be able to move guidewire in the lumen).

As to claim 4, Tockman discloses the invention of claim 1, Tockman further discloses: wherein the driving mechanism comprises a force applying member (72) in direct contact with the guidewire (see figures 1-2), and the force applying member is movable along the lumen (when 20 is threaded on or off).

As to claim 6, Tockman discloses the invention of claim 1, Tockman further discloses: wherein the support mechanism is configured as an inner tube (portion 34 is inside 20), the driving mechanism is configured as an outer sleeve slidably mounted around the inner tube (see figures 1-2, seen as sliding when threaded on 12); and 2wherein one of the inner tube and the outer sleeve is provided with a connecting member at one end thereof (inner tube has 72 which is a connecting member), and the other one of the inner tube and the outer sleeve is provided with a locking mechanism (see figure below) at an end opposite from the connecting member (see figures 1-2).

    PNG
    media_image1.png
    490
    503
    media_image1.png
    Greyscale


As to claim 8, Tockman discloses the invention of claim 6, Tockman further discloses: wherein one end of the inner tube is provided with the connecting member, and one end of the outer sleeve opposite from the connecting member is provided with the locking mechanism (see figures 1-2). Examiner notes that according to the applicant’s specification, 7 is seen to have 9 (paragraph 0093 of applicants PGPUB). Thus in applying the prior art, 12 is seen to have 20. 

As to claim 9, Tockman discloses the invention of claim 8, Tockman further discloses: wherein the locking mechanism comprises an axial bearing member (72) 

As to claim 10, Tockman discloses the invention of claim 9, Tockman further discloses: wherein the axial bearing member is locked to the guidewire by a screw connection (when 20 is threaded onto 12) or elastic clamping (see figure 2).

As to claim 15, Tockman discloses the invention of claim 6, Tockman further discloses: further comprising a driving sleeve (14) rotatably connected to the outer sleeve (see figures 1-2, connected through the rest of the device) and axially positioned thereto, wherein the inner tube has an outer thread engagable with the driving sleeve (53 is threaded to 34, see figures 1-2).

As to claim 20, Tockman discloses: A delivery system (entire device of figure 1, functions as a delivery system), comprising: a control handle (16), comprising a handle body having a lumen for a guidewire to extend therethrough (see figure 2); and a guidewire adjuster according to claim 1 (see rejection of claim 1), wherein the handle body is connected to the support mechanism of the guidewire adjuster (see figure 2, via threaded connection), and the lumen of the handle body and the lumen of the guidewire adjuster communicate with each other for the guidewire to extend therethrough (see figures 1-3).

As to claim 21, Tockman discloses the invention of claim 20, Tockman further discloses: wherein the support mechanism is provided with a fitting structure connectable with the control handle (see figures 1-3), and wherein the fitting structure is selected from a group consisting of a threaded structure (see threaded attachment in figure 2), a plug-in structure and a snap-on structure.

As to claim 22, Tockman discloses the invention of claim 20, Tockman further discloses: wherein the support mechanism is configured as an inner tube (portion 34 is inside 20), the driving mechanism is configured as an outer sleeve slidably mounted around the inner tube (see figures 1-2, seen as sliding when threaded on 12); and wherein one of the inner tube and the outer sleeve is provided with a connecting member at one end thereof (inner tube has 72 which is a connecting member), and the other one of the inner tube and the outer sleeve is provided with a locking mechanism (see figure below) at an end opposite from the connecting member (figures 1-2), and the connecting member comprises a fitting structure fixedly connectable with the control handle (see figures 1-2, threaded connector).

    PNG
    media_image1.png
    490
    503
    media_image1.png
    Greyscale


Claim(s) 1, 6, 8 and 12-13 are rejected under 35 U.S.C. 102a1 as being anticipated by Scheu (20040006329).

As to claim 1, Scheu discloses: A guidewire adjuster (figures 1-4), comprising: a support mechanism (see figure bellow) having a lumen (lumen 54) for a guidewire (1) to extend therethrough (see figure 3); and a driving mechanism (7) for driving the guidewire to move back and forth in the lumen (structured to be able to move guidewire in the lumen).

    PNG
    media_image2.png
    741
    494
    media_image2.png
    Greyscale





As to claim 8, Scheu discloses the invention of claim 6, Scheu further discloses: wherein one end of the inner tube is provided with the connecting member (see figure above), and one end of the outer sleeve opposite from the connecting member is provided with the locking mechanism (see figures 1-4). Examiner notes that according to the applicant’s specification, 7 is seen to have 9 (paragraph 0093 of applicants PGPUB). Thus in applying the prior art, 12 is seen to have 20. 

As to claim 12, Scheu discloses the invention of claim 8, Scheu further discloses: wherein the locking mechanism comprises at least two elastic hooks (see figures 5b-5c) at the end of the outer sleeve for clamping the guidewire (paragraph 0045), and a pressing cap (portion of 5 that is surrounding the support mechanism that threads onto 

As to claim 13, Scheu discloses the invention of claim 12, Scheu further discloses: wherein an inner wall (58) of the pressing cap comprises a tapered surface for guiding the elastic hooks to converge towards each other (when the device is threaded on 7, causes 6 to be squeezed, see paragraph 0044), and the pressing cap is provided with a guidewire insertion hole (hole through center of 5) at a central portion thereof. Examiner notes the inner surface of the pressing cap comprises many tapered surfaces that help to attach 5 to 7 and thus cause 6 to be squeezed. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Tockman (6,033,414) in view of Scarpine (20140343527).

As to claim 19, Tockman discloses the invention of claim 15, Tockman fails to directly disclose: wherein the driving mechanism further comprises a driving motor 
In the same field of endeavor, namely guidewire torque devices, Scarpine teaches that its well-known to use an electric motor to torque a torque member (see paragraph 0044).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the manual torqueing mechanism of Tockman that allows 16 to be rotated to clamp down on an inner tube, for the electric motor mechanism of Scarpine since these mechanisms perform the same function of turning a torqueing member. Simply substituting one torqueing means for another would yield the predicable result of allowing a user to turn a torqueing device during a procedure. See MPEP 2143.Furthermroe, examiner notes adding an eclectic motor would enable the process or torqueing to be done hands free, which would simplify the procedure. 

Allowable Subject Matter
Claims 14 and 16-18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  in combination with the reminder of claims 14 and 16, no art on record, alone or in combination could be found to teach: (claim 14) wherein a circumferential limit . 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICH G. HERBERMANN whose telephone number is (571)272-6390.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERICH G HERBERMANN/Primary Examiner, Art Unit 3771